Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas G. Eschweiler on July 29 and 30, 2021.

The application has been amended as follows:
Cancel claims 10 and 12-16. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
On July 19, 2021, Applicant amended each of claim 1 and claim 8 to recite that the series circuit is the entire series circuit of the plurality of series-connected solar cells connected in series with a circuit breaker configured to electrically isolate the first section of the series circuit from one of the terminals of the solar module when the circuit breaker opens.  These recitations find support in original claim 4.
Chaintreuil (US 20120200311 A1).  Chaintreuil does not teach a circuit breaker as claimed, nor does the related prior art provide a rationale for modifying Chaintreuil to include it.
In the office action mailed May 27, 2021, the examiner made 112(a) and 112(b) rejections of claim 1 and claim 8 because they recite "a switch is arranged in parallel by itself with a first section of the series circuit" (emphases added).  The 112 rejections are withdrawn because, upon further consideration, the examiner sees that Applicant's [figure 2] has a node above and a node below the switch [12] such that is it set apart by itself from the solar cells [10] and the circuit breaker [12].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magali P Slawski whose telephone number is (571)270-3960.  The examiner can normally be reached on Monday - Friday 10 a.m. - 6 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Magali P Slawski/Primary Examiner, Art Unit 1721